Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to the amendment filed on 03/14/2022.  Claim 1-20 are pending and have been considered below.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. (US 2016/0034553) in view of Frank (US 2008/0010273).

Claim 1. Tong discloses a non-transitory machine-readable medium storing a program executable by at least one processing unit of a device, the program comprising sets of instructions for:
generating a query for a set of data from a dataset, the dataset comprising a set of measures and a plurality of dimensions for categorizing the set of measures, the set of data 
sending the query to a computing system configured to manage the dataset ([0021]);
receiving the set of data from the computing system (server 104 may transmit the records over the network(s) to communication apparatus 108, and presentation apparatus 110 may use the records to generate the visualizations and/or obtain (e.g., calculate) other information that is displayed within the user interface) ([0021]);
rendering a visualization comprising a set of visual elements, each visual element in the set of visual elements configured to present a set of measure values for the measure associated with a location in the set of locations, the set of measure values categorized according to the dimension; and presenting the visualization on a display of the device ([0039]-[0040],[0044]).
Tong does not explicitly disclose map where each location in the set of locations representing a geographical location; each visual element in the set of visual elements rendered over a location on the map corresponding to the geographical location represented by the location in the set of locations with which the set of measure values are associated.
However, Frank discloses map where each location in the set of locations representing a geographical location (figs. 6, 8); each visual element in the set of visual elements rendered over a location on the map corresponding to the geographical location represented by the location in the set of locations with which the set of measure values are associated ([0239],[0266]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Tong. One would have been motivated to do so in to make it easier for a user to remember or determine where specific 
desired information is located.

Claims 8 and 15 represent the method and system of claim 1, respectively and are rejected along the same rationale.

4.	Claim(s) 2-3, 9-10 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. (US 2016/0034553) in view of Frank (US 2008/0010273) and further in view of Kodavali et al. (US 2016/0342304).
Claim 2. Tong and Frank disclose the non-transitory machine-readable medium of claim 1, Tong further discloses wherein the set of data received from the computing system comprises a plurality of records, each record comprising a measure value for the measure, a dimension value for the dimension, and a location in the set of locations server 104 may transmit the records over the network(s) to communication apparatus 108, and presentation apparatus 110 may use the records to generate the visualizations and/or obtain (e.g., calculate) other information that is displayed within the user interface) ([0021]) ([0023]).
Tong et al do not explicitly disclose wherein the program further comprises sets of instructions for generating a data structure based on the set of data by aggregating together records in the set of data having the same location, wherein rendering the visualization comprises rendering the visualization based on the generated data structure.
However, Kodavali discloses wherein the program further comprises sets of instructions for generating a data structure based on the set of data by aggregating together records in the set of data having the same location, wherein rendering the visualization comprises rendering the visualization based on the generated data structure ([0019], [0052]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed Tong. One would have been motivated to do so in order to facilitate generation and distribution of each different visualization of the underlying data that the user wishes to access.

Claim 3. Tong and Frank disclose the non-transitory machine-readable medium of claim 1, Tong further discloses wherein each visual element of the visualization comprises a visible element and an invisible element, the visible element configured to present the set of measure values of the measure associated with the location in the set of locations and categorized according to the dimension (fig. 3).
Tong et al. do not explicitly disclose the invisible element configured to receive input for interacting with the visual element.
However, Kodavali discloses disclose the invisible element configured to receive input for interacting with the visual element ([0023]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Tong. One would have been motivated to do so in order to facilitate generation and distribution of each different visualization of the underlying data that the user wishes to access.
Claims 9-10 and 16-17 represent the method and system of claims 2-3, respectively and are rejected along the same rationale.

5.	Claim(s) 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. (US 2016/0034553) in view of Frank (US 2008/0010273) and further in view of Hou et al. (US 2015/0254369).

Claim 4. Tong and Frank disclose the non-transitory machine-readable medium of claim 3, but fail to explicitly disclose wherein the visible element of each visual element comprises a set of sections, each section for presenting a measure value in the set of measure values associated with a dimension value of the dimension.
However Hou discloses wherein the visible element of each visual element comprises a set of sections, each section for presenting a measure value in the set of measure values associated with a dimension value of the dimension (chart 804 is a representation of sales by category, including categories for "MPV," "Truck," "Compact" and "SUV") ([0052], fig. 8). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Tong. One would have been motivated to do so in order to tend not to limit the data that may be included in the chart, thereby intuitive or efficient.

Claims 11 and 18 represent the method and system of claims 4, respectively and are rejected along the same rationale.

6.	Claim(s) 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. (US 2016/0034553) in view of Frank (US 2008/0010273) in view of Hou et al. (US 2015/0254369) and further in view of Sasaki et al. (US 5,475,810).

Claim 5. Tong Frank and Hou disclose the non-transitory machine-readable medium of claim 4, but fail to explicitly disclose wherein the program further comprises sets of instructions for: receiving a selection of a location within a visual element; determining a first set of coordinates 
However, Sasaki receiving a selection of a location within a visual element; determining a first set of coordinates of the location within the visual element; determining a second set of coordinates of a location of a center of the visual element; and determining an angle between a first line formed by a defined set of coordinates within the visual element and the second set of coordinates and a second line formed by the first set of coordinate and the second set of coordinates (abstract, col. 3, lines 5-19, lines 49-55). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Tong. One would have been motivated to do so in order to facilitate accurately content selection.

Claims 12 and 19 represent the method and system of claims 5, respectively and are rejected along the same rationale (supra).

7.	Claim(s) 6-7, 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. (US 2016/0034553) in view of Frank (US 2008/0010273) in view of Hou et al. (US 2015/0254369) in view of Sasaki et al. (US 5,475,810) and further in view of Lee (US 2017/0053425).

Tong Frank Hou and Sasaki disclose the non-transitory machine-readable medium of claim 5, Sasaki further discloses wherein the program further comprises sets of instructions for: based on the determined angle, determining a selected section (abstract, col. 3, lines 5-19, lines 49-55). One would have been motivated to do so in order to facilitate accurately content selection.
Tong Frank Hou and Sasaki fail to explicitly disclose generating a new visual element that includes the selected circular section highlighted; and replacing the visual element in the visualization with the new visual element. 
However, Lee discloses generating a new visual element that includes the selected circular section highlighted; and replacing the visual element in the visualization with the new visual element. (abstract). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Tong. One would have been motivated to do so in order to allow for a more direct visual comparison of corresponding pie chart segments.

Claim 7. Tong Frank Hou and Sasaki disclose the non-transitory machine-readable medium of claim 5, but fail to explicitly disclose wherein the program further comprises a set of instructions for providing for the selected section a display area configured to present the measure value for the measure associated the dimension value represented by the selected section.
However, Lee discloses instructions for providing for the selected section a display area configured to present the measure value for the measure associated the dimension value represented by the selected section. (figs 2-3). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to Tong. One would have been motivated to do so in order to allow for a more direct visual comparison of corresponding pie chart segments.

Claims 13-14 and 20 represent the method and system of claims 6-7, respectively and are rejected along the same rationale (supra).

Response to Arguments
8.	Applicant’s arguments and amendments filed on 03/14/2022 have been fully considered but are moot in light of new ground of rejection(s).

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

(See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171